April 15, 2011


Mr. Luke Madole
Carrington Coleman Sloman & Blumenthal, LLP
901 Main Street, Suite 5500
Dallas, TX 75202
Mr. Richard Barrett Phillips Jr.
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, TX 75201-2533

RE:   Case Number:  08-0989
      Court of Appeals Number:  11-05-00264-CV
      Trial Court Number:  CC-01-07465-C

Style:      ITALIAN COWBOY PARTNERS, LTD., FRANCESCO SECCHI AND JANE SECCHI
      v.
      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND FOUR PARTNERS, LLC
      D/B/A PRIZM PARTNERS AND D/B/A UNITED COMMERCIAL PROPERTY SERVICES

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sherry        |
|   |Williamson        |
|   |Mr. John Warren   |